Citation Nr: 1515014	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  07-20 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for glaucoma of the left eye, with cataract, based on central visual acuity.

2.  Entitlement to a rating in excess of 10 percent for glaucoma of the left eye, with cataract, based on visual field loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1975 to September 1995. 

This matter comes before the Board of Veterans'Appeals (Board) from a September 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran later testified at an August 2009 hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In May 2012, the Board wrote to the Veteran informing him that he could have another hearing if he wished.  The Veteran did not respond.  It is therefore found that the Veteran does not want another hearing.  A transcript of the August 2009 hearing is of record. 

The Board remanded the Veteran's claim for entitlement to a rating in excess of 10 percent for glaucoma of the left eye with cataract in May 2011.  In an April 2012 rating action, the RO granted the Veteran a separate 10 percent rating for visual field loss of the left eye as secondary to the service-connected glaucoma of the left eye, with cataract, effective March 1, 2006.  Consequently, the Veteran's left eye claim is currently divided into two separate increased rating claims - one based on loss of central visual acuity, and one based on loss of visual field.  The issues are addressed as such above for the sake of clarity.

In February 2013, the Board remanded the claims to the RO stating that there was apparent clear and unmistakable error (CUE) in the April 2012 RO decision - that the Veteran should not be receiving simultaneous evaluation for impaired visual acuity and loss of visual field.  The Board noted that the Veteran filed his claim for increased evaluation in March 2006 and the amended criteria for evaluating eye disabilities only applied to claims filed on or after December 10, 2008.  As the Veteran's claim was filed before that date, the amended criteria were not applicable. Notably, the older, applicable criteria did not permit simultaneous evaluation for impaired visual acuity and loss of visual field.  See 38 C.F.R. § 4.75 (2014); 38 C.F.R. §§ 4.75-4 .84a (1996). The Board directed the RO to take corrective action and apply the correct schedular criteria and regulations.  In September 2013, the Board once again remanded the claims for the same exact reason. 

Upon further review, the Board has determined that may have exercised its jurisdiction in too expansive a manner in the February 2013 and September 2013 remand orders when it ordered the RO to find clear and unmistakable error in the April 2012 rating decision.  Therefore, while it appears that the RO has not yet carried out the action requested, the Board finds that it can nonetheless proceed with the increased evaluation claims from the date the claim for an increase was received.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction to resolve questions as to its own jurisdiction) (2014); See also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is a well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits, and that a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party at any stage in the proceedings, and, once apparent, must be adjudicated).  
 

FINDING OF FACT

For the period on appeal, the Veteran's left eye disability has been manifested by no more than concentric contraction of the visual field to 60 degrees, but not to 45 degrees; visual acuity has also not been worse that 20/40.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for an evaluation in excess of 10 percent for glaucoma, with cataract, based on central visual acuity, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.84a, Diagnostic Code 6080 (2014).

2.  For the entire period on appeal, the criteria for an evaluation in excess of 10 percent for glaucoma, with cataract, based on visual field loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.84a, Diagnostic Code 6080-6066 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with several VA examinations.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2014).  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, during the pendency of the appeal, the possibility of assigning staged ratings must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran contends that his eye disability is more disabling than currently evaluated.  The Veteran's eye disability is rated 10 percent for left eye glaucoma with cataract based on central visual acuity under Diagnostic Code 6080, and 10 percent for left eye glaucoma with cataract based on central visual field loss under Diagnostic Code 6080-6066. 

The Veteran was granted service connection for left eye glaucoma in February 1996.  He filed a claim for an increased evaluation in March 2006.  In an April 2012 rating action, the RO granted the Veteran a separate 10 percent rating for visual field loss of the left eye as secondary to the service-connected glaucoma of the left eye, with cataract, effective March 1, 2006.  

The Board notes that hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2014).  Here, the hyphenated diagnostic code indicates that an unlisted eye disorder (Diagnostic Code 6066) is rated, by analogy, under the criteria for impairment of field of vision under Diagnostic Code 6080.  38 C.F.R. § 4.20 (2014).
The Board observes that the schedular criteria for rating eye disabilities were amended during the pendency of the appeal.  See 73 Fed. Reg. 66,543 -66, 554 (November 10, 2008); see also corrections at 74 Fed. Reg. 7,648 (February 19, 2009).  Such regulations apply only to claims filed on or after December 10, 2008. While the Veteran filed his claim prior to that date, the Board observes that the RO specifically considered his claim under the post-December 2008 regulation changes in the April 2012 rating decision.  Out of fairness to the Veteran, the Board will consider both sets of regulations in evaluating his eye disability.

In this regard, pursuant to governing legal precedent, when a new statute is enacted or a new regulation is issued while a claim is pending before VA, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim. If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision.  See VAOPGCPREC 7-03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In increased rating cases such as this one, where the rating criteria is amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114 (2014).

When service connection was initially granted in a February 1996 rating action, the condition of the Veteran's left eye was characterized as glaucoma only, and the condition was evaluated under 38 C.F.R. § 4.84a , Diagnostic Code 6013.  Under this Code, simple primary noncongestive glaucoma was to be rated on impairment of visual acuity or field loss, with a minimum rating of 10 percent provided under the Code.  Impairment of central visual acuity is evaluated from 0 to 100 percent under Diagnostic Codes 6061 through 6079.  Also, Diagnostic Code 6080 provides ratings for impairment of field vision from 10 to 100 percent.  Later, in a January 2003 rating action, the RO recharacterized the eye condition as glaucoma, left eye, and the condition was evaluated under Diagnostic Code 6080, used for evaluating visual field impairment. 

Since the beginning of the appeal period in this case the rating criteria have remained the same and are found at 38 C.F.R. § 4.84a (1996 to 2008); as explained earlier, changes were made and new rating criteria pertaining to eye disorders became effective December 10, 2008, and the criteria were redesignated under 38 C.F.R. § 4.79 (2009).

Loss of vision may also be rated based on impairment of the field of vision under the old version at 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008) and under the new version at 38 C.F.R. § 4.79 (2014). 

In this regard, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76a (2008 and 2014). Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians totals 500 degrees.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008 and 2014). 

Under the old version of Diagnostic Code 6080, a 10 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, unilaterally; concentric contraction of the visual field to 30 degrees, but not to 15 degrees, unilaterally; loss of the nasal half of the visual field unilaterally; or loss of the temporal half of the visual field unilaterally.  38 C.F.R. § 4.84a (2008).

A 20 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, bilaterally; concentric contraction of the visual field limited to 15 degrees, but not to 5 degrees, unilaterally; or loss of the nasal half of the visual field bilaterally.  A 30 percent rating is assigned for concentric contraction of the visual field to 45 degrees, but not to 30 degrees, bilaterally; concentric contraction of the visual field limited to 5 degrees, unilaterally; loss of the temporal half of the visual field bilaterally; or homonymous hemianopsia.  A 50 percent rating is assigned for concentric contraction of the visual field to 30 degrees, but not to 15 degrees, bilaterally.  A 100 percent disability rating is assigned for concentric contraction of the visual field to 5 degrees, bilaterally.  38 C.F.R. § 4.84a (2008).

Under new Diagnostic Code 6080, a 10 percent rating is assigned for a unilateral scotoma; with remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally.  A 30 percent rating is assigned for remaining field of 31 to 45 degrees unilaterally; concentric contraction of visual field unilaterally; loss of temporal half of visual field bilaterally; and homonymous hemianopsia visual filed defects.  A 50 percent rating is assigned for remaining field of 16 to 30 degrees bilaterally.  A 70 percent rating is assigned for remaining field of 6 to 15 degrees bilaterally.  A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees.  38 C.F.R. § 4.79 (2014).

To determine the evaluation for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of §4.25. 38 C.F.R. § 4.77(c) (2014).
Under the former and current criteria, the maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. §§ 4.79 (2014); 4.84a (2008).  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under Diagnostic Code 7800).  Generally, corrected distance vision will be the basis of a rating for vision impairment.  See 38 C.F.R. §§ 4.75 (2014); 4.76(b) (2008).

The Veteran has been assigned a 10 percent rating for glaucoma with loss of central visual acuity under Diagnostic Code 6080 for the entire period on appeal, which is the minimum rating under such diagnostic criteria.

In order to be entitled to the next higher rating of 20 percent, the evidence must show that the Veteran's left eye glaucoma produced impairment of corrected visual acuity consistent with any of the following measurement combinations: (a) 20/70 and 20/50; (b) 20/100 and 20/50; (c) 20/200 and 20/40; or (d) 15/200 and 20/40.  38 C.F.R. § 4.84a.  Here, the evidence, which includes vision testing conducted in: May 2006, October 2007, November 2008, January 2009 (private examination), April 2010, May 2011, and June 2013 failed to reveal visual impairment consistent with any of the aforementioned combinations.  In this regard, visual acuity during the relevant time period was demonstrated to be no worse than 20/40, corrected or uncorrected (see June 2013 VA examination).  Moreover, upon correction, the Veteran's visual acuity was noted to be, at worst, 20/40 in the left eye.  In addition, there was no indication during that time that he had any loss of visual field bilaterally.  The June 2013 examiner noted that while the Veteran did have contraction of the visual field, he did not have any loss of a visual field.  Therefore, the Board concludes that a rating in excess of 10 percent for glaucoma with loss of central visual acuity is not warranted at any time during the period on appeal. 

As to the rating for glaucoma with visual field loss, based upon the evidence of record, the Board finds that the Veteran does not meet the criteria for an evaluation in excess of 10 percent.  The grant was based on findings of impaired field of vision with concentric contraction to 75 degrees (with normal being 85 degrees) with average concentric contraction of 56 degrees in the left eye, as reported upon VA examination of August 2011.  Average concentric contraction was noted to be 57 degrees at the time of VA examination in June 2013.  Pursuant to the criteria in effect prior to December 2008, such results in a 10 percent rating pursuant to Diagnostic Code 6080.  Under the regulations in effect as of December 2008, also a 10 percent rating would be warranted under Diagnostic Code 6080.  

In order to warrant the next-higher 20 percent rating must show concentric contraction of the visual field to 60 degrees, but not to 45 degrees, bilaterally; concentric contraction of the visual field limited to 15 degrees, but not to 5 degrees, unilaterally.  The Veteran does not demonstrate such limitation.  

Prior to December 10, 2008, separate evaluations for loss of visual acuity and visual field defect were not permissible.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6080-6081 (2008) ("Note: Rate on loss of central visual acuity or impairment of field vision.  Do not combine with any other rating for visual impairment.").  In contrast, under the amended criteria, separate evaluations for loss of visual acuity and visual field defect are now permissible effective December 10, 2008.  See 38 C.F.R. § 4.77(c) ("separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25.")

Here, the Board draws the Veteran's attention to the fact that his disabilities are to be evaluated under the old, pre-2008 regulations.  As such, the Veteran would not be eligible for two separate evaluations for the same disability available under the new regulations.  However, since the issue before the Board is not reduction or severance of any service-connected disability, the Board finds that it need not take any corrective action at this time and focus instead on whether the Veteran is entitled to either higher separate ratings or an overall higher single rating.

The Board also notes that the Veteran's representative argued in the January 2015 brief that the appeal should be remanded because, per the March 2013 VA treatment note by Dr. Reddy, no Humphrey VF testing was conducted in May 2011.  The Board points out that the testing was indeed conducted following the March 2013 note, per Dr. Reddy's recommendations - it was done in June 2013.  The test is of record, and available for the Veteran's representative's review.  


Other Considerations

In summary, on application of the pertinent rating criteria and regulations, the Board can find no basis to assign higher separate or combined ratings in excess of the two separate 10 percent ratings currently assigned for the Veteran's left eye glaucoma with loss of vision and acuity for any time during the period on appeal.  During the entirety of the appeal period extending from March 2006, the Veteran has certainly been competent to report his symptoms, to include difficulty seeing and his blurry vision.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (Veteran is considered competent to testify as to the continuity of symptomatology capable of lay observation).  However, to the extent that he has stated that his service-connected left eye disability warrants higher evaluations, the medical findings do not support his contentions.  In this regard, ratings for eye disabilities are determined by the impairment of visual acuity or loss of field of vision, both of which are assessed by medical testing.  Therefore, as such is a complex medical question, the Veteran is not competent to offer an opinion regarding the severity of his eye disability under the Rating Schedule.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board attaches greater probative weight to the medical findings of record.

Upon reviewing the longitudinal record in this case, the Board finds that at no time during the appeal period has the Veteran's left eye disability been more disabling than as reflected by the currently assigned evaluations.  See Fenderson, supra. Accordingly, there is no basis for the assignment of increased, staged or separate ratings in this case.  As there is a preponderance of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2014). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) the Court explained how the provisions of 38 C.F.R. § 3.321(b)(1) are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the Veteran's left eye disability, described as glaucoma, based on either visual impairment or impairment of field vision, and both sets of criteria have been considered in this case.  The currently-assigned staged ratings for his left eye condition practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability, and still higher evaluations may be assigned on a schedular basis.  See 38 C.F.R. § 4.1 (2014).  Thus, his disability picture is considered contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate. 

Moreover, as the Board has determined that the first factor of the Thun test is not met, the Board need not proceed to consider the second factor, whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization (and in this case there are none).  Id.  Therefore, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).
 
In Rice v. Shinseki, 22 Vet. App. , 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, the holding of Rice is inapplicable since the evidence of record does not demonstrate that the Veteran has in any way been rendered unemployable due solely to his service-connected left eye disorder, nor have the Veteran or his representative so alleged.  Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.

Again, there is no basis for the assignment of increased ratings in this case.  As there is a preponderance of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.


ORDER

Entitlement to a rating in excess of 10 percent for glaucoma of the left eye, with cataract, based on central visual acuity, is denied.

Entitlement to a rating in excess of 10 percent for glaucoma of the left eye, with cataract, based on visual field loss, is denied.




____________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


